Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
	Claim(s) 1-2, 4-11, and 13-20 were previously pending and were rejected in the previous office action. Claim(s) 1-2, 4-11, and 13-20 have been amended. Claim(s) 3 and 12 have been cancelled. Claim(s) 1-2, 4-11, and 13-20 have been examined and are still pending.  

Information Disclosure
	Statement The information disclosure statement (IDS) submitted on 03/01/2022 and 03/11/2022, are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement(s) are being considered by the examiner.

Response to Arguments 
Claim Interpretation
	Applicant’s arguments and amendments, see page 9, filed on March 01, 2022, with respect to Claim(s) 1-2, 4-6, 8-11, and 13-20 have been fully considered and are persuasive. The claim interpretation has been withdrawn.

Claim Rejections - 35 USC § 101
Claim(s) 1-2, 4-11, and 13-20 have been fully considered but they are not persuasive.
	First, Applicant first argues, on page(s) 9-12, that the amended independent Claim(s) 1, 10, and 18 do not fall within the revised Step 2A prong one framework since the limitations do not fall within the grouping of “Certain Methods of Organizing Human Activity,” and/or “mental processes.” Examiner, respectfully, disagrees with applicant’s arguments. As an initial matte, Examiner points to the non-final office action mailed on 12/09/2021 page(s) 3-4 and 11-13, which, examiner provided a detailed analysis of how the claims were analyzed within the above grouping(s). Also, the above grouping along with its sub-groupings can encompass both activity of a single person (for example, a person following a set of instructions or a person signing a contract online) and activity that involves multiple people (such as a commercial interaction), and thus, certain activity between a person and a computer (for example a method of anonymous loan shopping that a person conducts using a mobile phone) may fall within the "certain methods of organizing human activity" grouping. It is noted that the number of people involved in the activity is not dispositive as to whether a claim limitation falls within this grouping. Instead, the determination should be based on whether the activity itself falls within one of the sub-grouping(s). In this case, Independent claim(s) 1, 10, and 18 are directed to an abstract idea without significantly more. The claim as a whole recite limitation(s) that are directed to an abstract idea of certain methods of organizing human activity: managing personal behavior or relationships or interactions between people (e.g., social activities, teaching, and/or following rules or instructions), fundamental Credit Acceptance Corp v. Westlake Services, the court found the claimed limitations were related to a business relationship between a customer and dealer when processing a credit application to purchase a vehicle. The patentee claimed a "system for maintaining a database of information about the items in a dealer’s inventory, obtaining financial information about a customer from a user, combining these two sources of information to create a financing package for each of the inventoried items, and presenting the financing packages to the user." 859 F.3d at 1054, 123 USPQ2d at 1108. The Federal Circuit described the claims as directed to the abstract idea of "processing an application for financing a loan" and found "no meaningful distinction between this type of financial industry practice" and the concept of intermediated settlement in Alice or the hedging concept in Bilski. 859 F.3d at 1054, 123 USPQ2d at 1108. Here, in this case applicant has provided that the user is able to make a delivery request, which, will be received in order to then compare delivery snapshots and then determine two snapshots along with the available time slots that the order can fit into. A snapshot will then be selected for inserting the order into, which, delivery routes will be created for the delivery snapshots and then provided to the delivery drivers. Thus applicant’s limitations at best recite a business relationship between a user and a delivery entity for determining order schedules based on comparing available times in different snapshots, which, the schedules and routes will be provided to the delivery drivers for delivery. Also, see using an algorithm for determining the optimal number of visits by a business representative to a client, In re Maucorps, 609 F.2d 481, 485, 203 USPQ 812, 816 (CCPA 1979); and Interval Licensing LLC, v. AOL, Inc., 896 F.3d 1335, 127 USPQ2d 1553 (Fed. Cir. 2018). Therefore, the claim(s) recite at least an abstract idea of certain methods of organizing human activity.

	Second, Applicant argues on page 11 of applicants’ arguments, that the amended Independent Claim(s) 1, 10, and 18 doesn’t fall within the revised Step 2A prong one framework under mental processes since the steps are similar to Example 37 Claim 2 and the steps require specific hardware components. Examiner, respectively, disagrees with applicant’s arguments. As an initial matter, the courts do not distinguish between mental processes that are performed by humans and claims that recite mental processes performed on a computer, see MPEP 2106.04(a)(2)(III). As the Federal Circuit has explained, "[c]ourts have examined claims that required the use of a computer and still found that the underlying, patent-ineligible invention could be performed via pen and paper or in a person’s mind." Versata Dev. Group v. SAP Am., Inc., 793 F.3d 1306, 1335, 115 USPQ2d 1681, 1702 (Fed. Cir. 2015). Similar to, Electric Power Group v. Alstom, S.A., when the court provided that a claim to "collecting information, analyzing it, and displaying certain results of the collection and analysis," where the data analysis steps, which, were recited at a high level of generality such that they could practically be performed in the human mind. Here, applicant’s claim limitations are recited at a high level of generality that can be performed in the human mind when the limitations recite collecting one delivery order, which, that delivery order will be used to analyze snapshots by comparing snapshots for available time slots and 
	
	Third, Applicant argues on page(s) 12-16 of applicants’ arguments, that the
claims are integrated into a practical application since the system is directed to coordinating information between user terminals, a vehicle server and delivery computing devices to determine optimized delivery routes for each of a set of vehicles assigned to delivery orders. Examiner, respectfully disagrees with this analysis. As, an initial matter, an important consideration in determining whether a claim improves technology is the extent to which the claim covers a particular solution to a problem or a particular way to achieve a desired outcome, as opposed to merely claiming the idea of a solution or outcome. McRO, 837 F.3d at 1314-15, 120 USPQ2d at 1102-03; DDR Holdings, 773 F.3d at 1259, 113 USPQ2d at 1107. In this respect, the improvement consideration overlaps with other considerations, specifically the particular machine consideration (see MPEP § 2106.05(b)), and the mere instructions to apply an TLI Communications, when the court found gathering and analyzing information using conventional techniques and displaying the result(s) is not sufficient to show an improvement to technology. Here, in this case the system will receive an order request, which, the system is able to then analyze multiple snapshots and then select two of those snapshots to determine if the users order is able to fit into the snapshots availability time slots. The system will then insert the order to a snapshot and determine the best route for the delivery and then provide that delivery route after creating the delivery schedule, which, at best applicants’ limitations are merely gathering order information, analyzing that order information to determine a delivery schedule and delivery route and the schedule and routes will be displayed to the delivery entity thus merely adding generic computer components to perform the above limitations is not sufficient to show an improvement to the existing technology of creating delivery schedules and routes for delivering an order. Also, see a commonplace business method being applied on a general purpose computer is not sufficient to show an improvement to technology Credit Acceptance Corp v. Westlake Services.  
	Also, applicant suggest that the invention provides an improvement to determining optimized delivery routes for each of a set of vehicles assigned to delivery orders, which, reduce, avoid, or proactively alleviate computational resources from being bottle necked when determining optimized delivery routes. However, it is important to note that first the specification should be evaluated to determine if the 

	Fourth, Applicant argues on page 16, that examiner has failed to evaluate applicants’ additional elements individually and in combination under Step 2B. Examiner, respectfully, disagrees with applicant’s argument. Examiner, respectfully, notes that such analysis was provided in the Non-Final office action mailed on 12/09/2021 on page(s) 15-16. Furthermore, although the conclusion of whether a claim is eligible at Step 2B requires that all relevant considerations be evaluated, most of these considerations were already evaluated in Step 2A Prong Two. Thus, in Step 2B, examiners should: (1) Carry over their identification of the additional element(s) in the claim from Step 2A Prong Two; (2) Carry over their conclusions from Step 2A Prong Two on the considerations discussed in MPEP §§ 2106.05(a) - (c), (e) (f) and (h): (3) Re-evaluate any additional element or combination of elements that was considered to 

	Fifth, Applicant argues on page(s) 17-18, that the applicant’s claims are similar to Amdoc and are patent-eligible. Examiner, respectfully, disagrees with applicant’s argument. Examiner, respectfully, guides applicant to the above third argument. Thus, applicant’s arguments are not persuasive as to the claims being patentable subject matter. 

	Sixth, Applicant argues on page 18, that applicant’s claims amount to “significantly more,” since the claims are novel and non-obvious over the cited prior art. Examiner, respectfully, disagrees with applicant’s argument. Examiner, guides 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claim(s) 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
	Step 2A Prong 1: Independent Claim(s) 1, 10, and 18 recite an entity is able to receive a delivery order, which, will be received and then compared delivery snapshots. The entity is then able to determine two snapshots along with the available time slots that the order can fit into. A snapshot will then be selected for inserting the order into based on the lowest cost, which, delivery routes will then be created for the delivery snapshots and provided to the delivery drivers. Independent Claim(s) 1, 10, and 18 as a whole recite limitation(s) that are directed to an abstract idea(s) of certain methods of organizing human activity: managing personal behavior or relationships or interactions between people and/or fundamental economic principles/practices and/or commercial interactions. Claim(s) 1, 10, and 18, limitations of “communicating,” “communicating,” “storing a plurality of persistent delivery snapshots of the plurality of vehicles based on information of each of the plurality of vehicles,” “obtaining,” “storing,” “implementing,” “receiving, a request to schedule a delivery for an origination location, the request includes a desired time slot,” “comparing the request to a persistent delivery snapshot of the plurality of persistent delivery snapshots for a set of vehicles of the plurality of vehicles that are associated with the origination location to determine availability of the Independent Claim(s) 1, 10, and 18, are similar to an entity receiving a delivery order request and comparing snapshot schedules, which, have the availability for inserting the order into. The entity will then select the lowest cost snapshot scheduled and create a delivery route for the snapshot, which, will be provided to the delivery driver. The mere recitation of generic computer components (Claim 1: a communication interface, one or more networks, a vehicle server, a plurality of user terminals, a delivery computing Claim 10: a processor, one or more networks, a first user terminal, a plurality of user terminals, a delivery computing device, a vehicle server, and a plurality of delivery computing devices; and Claim 18: a non-transitory computer readable medium, a processor, one or more networks, a first user terminal, a plurality of user terminal, a vehicle server, a delivery computing delivery device, and a plurality of delivery computing devices) do not take the claims out of the enumerated group of certain methods of organizing human activity and mental processes. Therefore, Independent Claim(s) 1, 10, and 18, recites the above abstract idea.

	Step 2A Prong 2: This judicial exception is not integrated into a practical application because the claims as a whole describes how to generally “apply,” the concept(s) of “communicating,” “communicating,” “storing,” “storing,” “implementing,” “receiving,” “comparing,” “determining,” “determining,” “selecting,” “generating,” “implementing,” “generating,” and “transmitting,” information in a computer environment. The limitations that amount to “apply it,” are as follows (Claim 1: a communication interface, one or more networks, a vehicle server, a plurality of user terminals, a delivery computing device, a database, a memory resource, a processor, a first user terminal, a plurality of user terminals, and a plurality of delivery computing devices; Claim 10: a processor, one or more networks, a first user terminal, a plurality of user terminals, a delivery computing device, a vehicle server, and a plurality of delivery computing devices; and Claim 18: a non-transitory computer readable medium, a processor, one Affinity Labs v. DirecTv, the court has held that task to receive, store, or transmit data are additional elements that amount to no more than “applying,” the judicial exception, se MPEP 2106.05(f)). Here, the additional elements are merely receiving and transmitting information which is no more than “applying,” the judicial exception. Also, similar to, Electric Power Group, LLC v. Alstom S.A., where the court found selecting information, based on types of information and availability of information in a power-grid environment, for collection, analysis and display was consider to be selecting a particular data source or type of data to be manipulated, which, is merely insignificant extra-solution activity, see MPEP 2106.05(g). Here, applicant has provided limitations that are mere data  to be manipulated limitations when a snapshot will be selected amongst others, which, an interim delivery snapshot will be generated based on the selected snapshot, which, the interim delivery snapshot will then be received for generating a route for delivery and transmitting the delivery route to the deliverer, thus selecting a delivery snapshot based on time slot availability, for generating delivery snapshots for determining a delivery route and providing that route to a deliverer at best amounts to mere data gathering, which, is a 

	Step 2B: The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as noted previously, the claims as a whole merely describe how to generally “apply,” the abstract idea in a computer environment. Examiner further, notes that the additional element (i.e., processor) was considered insignificant extra-solution activity, see above analysis. Similar to, TLI Communications LLC, the court found that utilizing an intermediary computer to forward information was a well-understood, routine, and conventional computer function. Here, the applicant has provided that the processor is well-understood, routine, and conventional when the processor is able to receive an interim delivery snapshot through either an optimization queue, as taught in applicant’s specification paragraphs 0027 and 0068, since the processor is able receive delivery snapshot information from an optimization queue that serves as an intermediary between the scheduler and the optimizer. Thus, even when viewed as a whole, nothing in the claims adds significantly more (i.e., an inventive concept) to the abstract idea. The claims are ineligible.

Claim(s) 2, 4-7, 9, 11, 13-16, and 19-20: The various metrics of Dependent Claim(s) 2, 4-7, 9, 11, 13-16, and 19-20 merely narrow the previously recited abstract idea limitations. For the reasons described above with respect to Independent Claim(s) 1, 10, and 18 respectively, these judicial exceptions are not meaningfully integrated into a practical application, or significantly more than an abstract idea.

	Claim(s) 8 and 17: The additional limitation(s) of describing “executing,” “implementing,” “generating,” and “querying,” are further directed to a method of organizing human activity, as described above for Claim(s) 1 and 10, respectively. The limitations that amount to “apply it,” is the processor. Examiner, notes that the processor is generically claimed that they represent no more than mere instructions to apply the judicial exception on a computer. Similar to, Affinity Labs v. DirecTv, the court has held that task to receive, store, or transmit data are additional elements that amount to no more than “applying,” the judicial exception, se MPEP 2106.05(f)). Here, the additional elements is merely receiving and transmitting information which is no more than “applying,” the judicial exception. The recitation(s) of “implement a set of geospatial operations, the set of geospatial operations includes receiving distance and time matrix queries and generating mapping data,” falls within certain methods of organizing human activity. For the reasons described above with respect to Claim(s) 1 and 10, the judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea.  

dependent claim(s) 2, 4-9, 11, 13-17, and 19-20 above do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element(s) in the dependent claim(s) above are no more than mere instructions to apply the exception using generic computer component(s), extra- solution activity, and well-understood, routine, and conventional computer functions, which, do not provide an inventive concept. Therefore, Claim(s) 1-2, 4-11, and 13-20 are not patent eligible.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hollis (US 2009/0254405). Hollis teaches identifying a set of transportation requests, which, will be used to create an initial transportation plan having a set of vehicle routes, a set of vehicle schedules, and a set of crew schedules that satisfy the set of transportation request. Hollis, further, teaches that the system will determine an objective for the set of vehicle schedules and the set of crew schedules based on solving sub problems such as an objective cost and selecting routes that will satisfy or complete transportation request. The system will then modify the set of vehicle routes, set of vehicle schedules, and a set of crew schedules by repeatedly generating new routes and schedules until the objective is met. Hollis, also, teaches that a final . 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN A HEFLIN whose telephone number is (571)272-3524. The examiner can normally be reached 7:30 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Zimmerman can be reached on (571) 272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GEORGE CHEN/Primary Examiner, Art Unit 3628